DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered. 
The amendments and remarks filed on 10/07/2021 are acknowledged and have been fully considered. Claims 1-7, 17-19, 21, 23, and 46-49 are pending. Claim 1 has been amended. Claims 48 and 49 are newly added. Claims 12-16 are cancelled. Claims 8-11, 20, 22, 24-45 were previously cancelled. Claims 1-7, 17-19, 21, 23, and 46-49 are now under consideration on the merits. 
Response to Amendment
Claim 1 has been amended that the method is performed without use of an amplification agent and the heterogenous population of producer cells in step (a) is produced by transfecting cells with a vector that encodes a multicistronic mRNA. The previous rejections of the claims under 35 USC 103 as being unpatentable over DeMaria in view of Meng are withdrawn in light of the above amendments filed on 10/07/2021.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 17-19, 21, 23, and 46-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amendments filed 10/07/2021 have introduced NEW MATTER into the claims.  Claim 1 currently recites limitations which were not disclosed in the original disclosure.  Claim 1 recites a new limitation “without use of an amplification agent” in line 2 and “wherein the method is performed without use of an amplification agent” in the last line.  These limitations constitute new matter.
The original disclosure as filed describes in the summary of the invention (see [0003] of instant PGPub) methods of batch selection of producer cells using fluorescence activated cell sorting (FACS) without the use of MTX as an amplification agent.  The specification in Example 3 (see [0180]-[0185] of PGPub) specifically states MTX-independent rapid bulk sorting or without MTX.  The instant disclosure describes producer cells with vectors that contain a dihydrofolate reductase (DHFR) gene and a medium-based selection with methotrexate (MTX).  The disclosure further describes the vector to contain a glutamine synthetase (GS) gene and the medium-based selection The term "amplification agent" is not defined in the specification and under the broadest reasonable interpretation, the term “amplification agent” not only encompasses MTX or MSX but also encompasses other agents.  For example, Chisholm et al., (US 2007/0037254) teaches amplifiable selectable genes have the properties of a selectable marker gene and additionally can be amplified and teaches a list of about 25 amplifiable selectable genes such as metallothionein, adenylate deaminase, UMP synthetase, IMP 5’dehydrogenase, mutant thymidine kinase, P-glycoprotein 170, ribonucleotide reductase, Asparagine synthetase, HMG-CoA reductase, Threonyl-tRNA synthetase and the corresponding selection agents such as Cadmium, Adenine, pyrazofuran, mycophenolic acid, HAT, Adriamycin, Aphidicolin, Albizziin, Compatcin and Borrelidin respectively  (see [0058], Table 1).   Therefore, the instant disclosure does not support the full scope of the broad term "amplification agent".  The new limitations in claim 1 are hence not fully supported by the original disclosure.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto.  Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 17-19, 21, 23, and 46-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “amplification agent” in line 2 and the last line and this renders the claim indefinite.  The term "amplification agent" is not defined in the specification and it is not clear which compounds are encompassed by an amplification agent.  Since the claim term "amplification agent" is not defined in the specification, it is not clear which compounds cannot be used in the instant methods because claim 1 recites “wherein the method is performed without use of an amplification agent” but 
Dependent claims 2-7, 17-19, 21, 23, and 46-49 are rejected for the same reason.
It is suggested to amend to delete the phrase “without use of an amplification agent” in line 2 of claim 1 and amend the wherein clause in the last line of claim 1 to recite “wherein the method uses neither methotrexate (MTX) nor methionine sulphoximine (MSX)” to obviate the above rejections.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 17, 23, 46 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm (US 2007/0037254; Pub. Feb. 15, 2007). 
Claim 1 recites the limitation “without use of an amplification agent” in the method preamble in line 2 and recites “wherein the method is performed without use of an amplification agent” in the last line. These limitations are interpreted as “wherein the method uses neither methotrexate (MTX) nor methionine sulphoximine (MSX)” as discussed in the applicant interview dated 02/02/2021. The producer cells are interpreted to include a preferred embodiment, CHO cells (please see attached interview summary).
Regarding claim 1, Chisholm teaches methods to select recombinant host cells that express high levels of a desired protein by screening transfected cells for the expression of GFP to identify cells that have incorporated the expression vector (see [0128]). GFP which stands for green fluorescent protein is a FACS selectable polypeptide (see [0054]). 
Regarding claim 1, step a, Chisholm teaches obtaining a cell expressing a desired product (reads on target polypeptide), comprising introducing a polynucleotide 
Regarding Claim 1 step b, Chisholm teaches the cells are sorted by FACS for at least two rounds to select the brightest 1-10% cells.  In the first round brightest 5% are selected (see [0128]).  Since Chisholm teaches selecting the brightest 1-10% of cells, it teaches selecting cells that have fluorescence higher than 99-90% of other cells (reads on selecting a first heterogeneous sub-population in which the selected cells have fluorescence higher than the level of at least 80% of the cells in the heterogenous population). 
rd sort).  Therefore, after the first sort the first selected sub-population of cells is expanded without cloning.  The sorted cells are cultured with or without selection (see last four lines of [0128] - “without selection” reads on culturing in drug-selection-free medium).  Culturing the selected cells for 1-3 weeks without cloning in drug-selection-free medium produces an expanded first heterogenous sub-population of uncloned producer cells.
Regarding the limitation “wherein the method is performed without use of an amplification agent”, Chisholm teaches the multicistronic mRNA also comprises an amplifiable selectable marker and teaches DHFR gene (selectable by MTX) to be the example of the amplifiable selectable marker (see Fig. 1). However, Chisholm teaches any other suitable gene can be a substitute for DHFR (see [0102]) and teaches other examples (including MSX and other selection agents) in Table 1 (page 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Chisholm and choose a selectable gene which is not selectable by MTX or MSX from this list of alternate selectable genes as the amplifiable selectable marker because Chisholm teaches any suitable selection gene in Table 1 can be used.  Therefore, Chisholm renders obvious the limitation wherein the method uses neither MTX nor MSX as an amplification agent.
Regarding claim 2, Chisholm teaches the cells are subjected to several rounds of sequential sorts, preferably at least two rounds (see [0128]). Chisholm teaches repeated sorting enriches the high, stable fluorescence cell population. Chisholm rd sort.
Regarding claims 3, 46, Chisholm teaches protein of interest is recovered from the culture medium as a secreted polypeptide or can be recovered from host cell lysates ([0136]). Chisholm teaches production of VEGF (reads on a target polypeptide) by the cells correlates to fluorescence levels after each round of sort (see [0162], Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art to isolate VEGF from the cells after the first round of FACS sorting and expanding the selected cells (reads on claim 3) and also after the second round of sorting and expanding (reads on claim 46). One of ordinary skill in the art would be motivated to do so because to perform the co-relation studies between VEGF productivity and fluorescence levels as 
Regarding claim 5, Chisholm teaches the production of the desired protein (VEGF) correlates to fluorescence levels after each round of sort (see [0162], Fig. 11). Chisholm teaches fluorescence intensity was 0.025 mfe for the non-sorted cells (Fig. 10A), 0.12 mfe for cells after the first round of FACS sorting (see [0161]). Chisholm teaches the FACS profiles of the cells was the same over two weeks of growth (see [0154]). Therefore, the fluorescence of the expanded first heterogeneous sub-population of uncloned producer cells (expanded cells after the first sort) is 4.8-fold improvement (0.12/0.025) as compared to that of the heterogenous population of producer cells in step (a) (cells before the first sort).
Regarding claim 6, Chisholm teaches the fluorescence of the cells obtained after the second sort was 1.2 mfe (see Fig. 10B, [0161]).  Therefore, the fluorescence of expanded of second heterogeneous sub-population of uncloned producer cells (expanded cells after the second sort) is a 10-fold improvement (1.2/0.12) as compared to that of the expanded first heterogeneous sub-population of uncloned producer cells (expanded cells after the first sort). Chisholm teaches a higher fold improvement than the range (1.2- to 2.5-fold) recited in claim 6. However, the degree of fluorescence enrichment is dependent on the selection criteria, choosing the brightest 5% cells (high sort results in 7.3X improvement) vs choosing the cells in 85-95 percentile of GFP fluorescence (medium sort results in 6.4X improvement) (see Fig. 17).  Further the fluorescence enrichment is also dependent on the genes that are encoded on the multicistronic vector (52196His gene produces 7.3X improvement vs 33222His 
Regarding claim 17, Chisholm teaches the dicistronic mRNA comprises two expression/transcription units, two introns and an IRES (reads on open reading frame – see [0073]) wherein the first transcription units encodes GFP and is 5’ of the second transcription unit which encodes the desired gene (Gene 2) (see Fig. 1 row 8, [0120]).
Regarding claim 23, Chisholm teaches the protein of interest (reads on target polypeptide) to be a secreted polypeptide ([0136]), humanized antibody ([0167]) and a therapeutic gene, Her2 ([0174]).
Regarding claim 48, Chisholm teaches the vector to comprise a drug-selectable marker, DHFR and amp (see Fig. 6).
Regarding claim 49, Chisholm teaches the cells are subjected to several rounds of sequential sorts, preferably at least two rounds. Chisholm teaches repeated sorting enriches the high, stable fluorescence cell population. Chisholm teaches cells are grown for 1-3 weeks between sorts. Chisholm teaches the brightest cells from the early FACS sorts can be pooled for subsequent culturing and further sorting, however in the final sort, individual clones are separated out. Chisholm teaches in the first sort, the brightest 5% are selected, the brightest 1% of cells are collected and in the third sort, the top rd sort. Chisholm further teaches after the 3rd sort, the clones are cultured with drug selection ([0130],[0131]). Since Chisholm teaches the sorted cells can be cultured with or without selection, the first selected sub-population of cells can be expanded without selection and the second selected sub-population of cells can be expanded with selection. One of ordinary skill in the art would be motivated to do so because Chisholm teaches both options (with or without selection) can be chosen and it would be obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.
The teachings of Chisholm render claims 1-3, 5-6, 17, 23, 46 and 48-49 obvious.

Claims 4, 7, 18, 19, 21 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm (US 2007/0037254; Pub. Feb. 15, 2007) as applied to claims 1-3, 5-6, 17, 23, 46 and 48-49 above and further in view of DeMaria (US 2009/0239235; Pub. Sep. 24, 2009; Applicant IDS; Of Record).  

DeMaria teaches methods to identify, select by FACS and produce clonal population of recombinant eukaryotic host cells that stably express a polypeptide of interest (see abstract, [0089]). DeMaria teaches preparing clonal populations of selected and isolated cells by plating into 96-well plates at a density of one cell per well and permitted to grow for a period of time which permits the single cell to grow into a multi-cell colony of daughter cells (reads on individually culturing the one or more cells to produce clonal populations). DeMaria teaches analyzing the one or more clonal population for the selection marker ([0087]). DeMaria teaches its methods increase the accuracy and throughput of clone screening and to identify cells that stably express a target polypeptide at high levels ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Chisholm and prepare a clonal population of the selected clones with high fluorescence by individually culturing the selected clones as taught by DeMaria. One of ordinary skill in the art would be 
Regarding claim 7, Chisholm teaches the fluorescence of the clone with the highest fluorescence obtained after the third sort was 5.0 mfe (Fig. 10C, [0161]). As discussed above, Chisholm in view of DeMaria, teaches preparing a clonal population of selected clones with high fluorescence (producer cells). Chisholm teaches the FACS profiles of the cells was the same over two weeks of growth (see [0154]). Therefore, the fluorescence of a clonal population of the one or more selected producer cells is a 200 fold improvement (5.0/0.025) as compared to that of the heterogenous population of producer cells in step (a) (cells before the first sort). Chisholm teaches a higher fold improvement than the range (5- to 30-fold) recited in claim 7. However, the degree of fluorescence enrichment is dependent on the selection criteria, choosing the brightest 5% cells (high sort results in 7.3X improvement) vs choosing the cells in 85-95 percentile of GFP fluorescence (medium sort results in 6.4X improvement) (see Fig. 17). Further the fluorescence enrichment is also dependent on the genes that are encoded on the multicistronic vector (52196His gene produces 7.3X improvement vs 33222His produces 12.7X improvement - see Fig. 17, Her2 expression was increased by 10 fold by GFP sorting – see [0175]). Chisholm teaches repeated sorting enriches the high, stable fluorescence cell population (see [0128]) and the degree of enrichment is dependent on FACS selection and the encoded genes on the multicistronic mRNA. Therefore, finding the optimum degree of yield enrichment during the FACS sorting 
Regarding claims 18-19, 21, Chisholm does not teach first ORF in the multicistronic mRNA to comprise a non-AUG start codon (as recited in claim 18), the second ORF to have an AUG start codon (as recited in claim 19) and the ORF that encodes the FACS selectable polypeptide to be devoid of any AUG sequences (as recited in claim 21).
DeMaria teaches a multicistronic vector with an IRES element (see Fig. 1) and also teaches instead of an IRES, an alternate start codon is located within the DNA encoding the marker polypeptide (reporter polypeptide) in such a way that translation of the marker polypeptide is less efficient than that of the target polypeptide (see [0055],[0056]). DeMaria teaches the first ORF with the marker polypeptide (FACS selectable CD59) to be 5’ of the second ORF with the target polypeptide (therapeutic protein) (see Fig. 7). DeMaria teaches to achieve decreased translation efficiency, the ATG start codon of the marker polypeptide is changed to an alternate start codon such as CTG, GTG, TTG, ATT, ATA, ACG (a non AUG start codon) (see [0055], Fig. 7 – reads on claims 18,21). DeMaria teaches the second ORF to comprise the AUG start codon and teaches the ribosome scans past the alternate start codon and instead initiates translation at the downstream AUG start codon (see [0057], Fig. 7). DeMaria teaches using the alternate start codons allows the expression level of the reporter polypeptide to be used to predict relative expression of target polypeptide on a per cell basis (see [0057]).

The combined teachings of Chisholm and DeMaria renders claims 4, 7, 18, 19, 21 and 47 obvious.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (Generation of Mammalian Cells Stably Expressing Multiple Genes at Predetermined Levels, Analytical Biochemistry 280, 20-28, 2000) in view of Meng et al., (Green fluorescent protein as a second selectable marker for selection of high producing clones from transfected CHO cells, Gene 242 (2000) 201–207; Of Record)
Regarding claim 1, Liu teaches methods to generate mammalian cells stably expressing specific amounts of a desired protein simply by fluorescent activated cell sorting (FACS) (see abstract). Liu teaches a bi-cistronic vector expressing mCD2 (reads on target polypeptide) and green fluorescent protein (GFP – reads on FACS selectable polypeptide, see Fig. 2A), transfecting cells and analyzing GFP levels by FACS to select stably transfected cells (Fig. 3 – renders obvious the limitations of step a and “wherein the heterogeneous population of producer cells is produced by transfecting cells with a 
Liu does not teach expansion without cloning.
Meng suggests expansion of the first selected sub-population of high GFP expressing cells without cloning because Meng teaches repetitive sorting in which a first selected sub-population of cells (brightest 5% of cells) is selected and expanded for two weeks, performing a second sort to select brightest 1% of cells (see sec. 3.1) and repeating the step for a third sort before selecting the clones with highest fluorescence (see Fig. 4). , Meng teaches repeated sorting enriched the population of highly fluorescent cells and teaches with each sort the fluorescence increases (pg. 204 col. 2 para. 2, Fig. 4). Meng teaches the fluorescence is co-related to VEGF production, i.e. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Liu and expand the first selected cells without cloning to perform iterative sorting before selecting the clones that produce the high levels of the desired protein as taught by Meng. One of ordinary skill in the art would be motivated to do so because Meng teaches repeated sorting of VEGF-GFP producing cells enriched the population of highly fluorescent cells (see pg. 204 col. 2 para. 2, Fig. 4A) and teaches high producing clones of the desired protein can be obtained by FACS sorting with reduced effort (see pg. 206 Discussion first para).
Regarding claim 2, because Meng teaches iterative sorting with at least two rounds of FACS sorting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the sorting/selection steps methods of Liu and add a second round of FACS selection wherein the brightest 1% of cells are selected from the expanded first heterogeneous sub-population of uncloned producer cells to produce a second heterogeneous sub-population of uncloned producer cells and expanding the selected second sub-population in drug-selection-free medium to produce an expanded second heterogeneous sub-population of uncloned producer cells. One of ordinary skill in the art would be motivated to do so because Meng teaches repeated FACS sorting enriches the population for the selectable marker. Therefore, one of ordinary skill in the art would be motivated to expand the first selected heterogeneous sub-population of 
Regarding claim 5, Meng teaches the production of the desired protein (VEGF) correlates to fluorescence levels after each round of sort (see pg. 204, col. 2 para. 2, Fig. 4). Meng teaches fluorescence intensity was 0.025 mfe for the non-sorted cells (Fig. 4A), 0.12 mfe for cells after the first round of FACS sorting (see pg. 204 col.2 para. 2). Therefore, the fluorescence of the expanded first heterogeneous sub-population of uncloned producer cells (expanded cells after the first sort) is 4.8-fold improvement (0.12/0.025) as compared to that of the heterogenous population of producer cells in step (a) (cells before the first sort).
The teachings of Liu in view of Meng renders obvious claims 1-2 and 5.

Response to Arguments
Applicants arguments filed on 10/07/2021 with regards to the previous rejections of the claims are moot because the previous rejections have been withdrawn in light of the claim amendments filed on 10/07/2021 and new grounds of rejections have been presented above.

Allowable Subject Matter
The fully MTX independent sequential rapid bulk sorting method described in Example 3 (see pages 45-47 of instant specification) is non-obvious over the cited prior art.  It is suggested to amend claim 1 as below (the claim language is based on the method described in Example 3 of the instant specification), cancel claim 2 and claim 

Claim 1. A method of fluorescence activated cell sorting (FACS) to batch select producer cells expressing a target polypeptide, the method comprising:
(a) transfecting Chinese Hamster Ovary (CHO) cells with a vector comprising a dihydrofolate reductase (DHFR) gene and a multicistronic mRNA that encodes a FACS selectable polypeptide and a target polypeptide,
(b) growing the transfected CHO cells in a nucleotide deficient medium supplemented with glutamine to select for a heterogeneous population of producer cells that express varying levels of the FACS selectable polypeptide and the target polypeptide,
(c) selecting a first heterogeneous sub-population of producer cells from the heterogeneous population of producer cells using FACS, wherein the producer cells in the first heterogeneous sub-population express the FACS selectable polypeptide at a level that is higher than the level of at least 80% of the producer cells in the heterogeneous population in (b),
(d) expanding the first heterogeneous sub-population of producer cells, without cloning, thereby producing an expanded first heterogeneous sub-population of uncloned producer cells,
(e) selecting a second heterogeneous sub-population of uncloned producer cells from the expanded first heterogeneous sub-population of uncloned producer cells in (d) using FACS, wherein the uncloned producer cells in the second heterogeneous sub-
(f) expanding the second heterogeneous sub-population of uncloned producer cells thereby producing an expanded second heterogeneous sub- population of uncloned producer cells,
wherein the method does not use methotrexate (MTX) or any other selection agent.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657